PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,759,858
Issue Date: 2020 Sep 1
Application No. 15/849,931
Filing or 371(c) Date: 21 Dec 2017
Attorney Docket No. TIZI-011/D02US 322161-2359 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 C.F.R. § 1.705(b)” filed November 6, 2020, requesting that the Office correct the patent term adjustment (PTA) from 394 days to 431 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On September 1, 2020, the Office determined that patentee was entitled to 394 days of PTA. 

On November 6, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), accompanied by a one (1) month extension of time, seeking an adjustment of the determination to 431 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 431 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(c)(10) for amendments or other papers filed after the mailing of a notice of allowance.

In view of the statement in the petition requesting recalculation of the period of delay under 37 CFR 1.704(c)(10) in view of Supernus Pharm. Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019), the petition is construed as an election that the period of applicant delay be treated consistent with the final rule set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (Jun. 16, 2020) (hereinafter “the Final Rule”).
“A” Delay
 
The Office has determined that the period of “A” delay is 431 days.

The Office finds that “A” delay includes the following period(s):
A period of 431 days under 37 CFR 1.703(a)(1), beginning February 22, 2019, the day after the date that is fourteen months after the date the application was filed, and ending April 27, 2020, the date a notice of allowance under 35 U.S.C. 151 was mailed;
 
“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 986 days, which is the number of days beginning December 21, 2017, the date the application was filed, and ending September 1, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.
 
The number of days beginning on the filing date (December 21, 2017) and ending on the date three years after the filing date (December 21, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (986 days) is 986 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 0 days.  

 
A 0 day period pursuant to 37 CFR 1.704(c)(10) in connection with the paper filed July 27, 2020 after the mailing of a notice of allowance. Under previous 37 CFR 1.704(c)(10), delay was assessed from the date the paper was filed until the date the Office mailed a response to the paper, or the date of issuance of the patent, if the Office did not mail a response to the paper. The patent issued September 1, 2020, 37 days after the date the paper filed after the mailing of the notice of allowance (a response to a Notice to File Corrected Application Papers Notice of Allowance Mailed, mailed July 9, 2020. Under 37 CFR 1.704(c)(10) as revised, applicant delay is only assessed for papers filed after the mailing of the notice of allowance which are other than papers expressly requested by the Office or a request for continued examination. The submission of July 27, 2020 is a submission in response to the Notice to File Corrected Application Papers mailed July 27, 27, 2020, which requested correction of the ADS. The submission of July 27, 2020 is therefore a paper expressly requested by the Office, and no applicant delay is warranted in accordance therewith. The 37 day period of reduction is removed and replaced with a 0 day period of reduction.
 
Total applicant delay is 0 days.

OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

431 + 0 + 0 – 0 – 0 = 431 days

Patentee’s Calculation:

431 + 0 + 0 – 0 – 0 = 431 days
CONCLUSION

The Office affirms that patentee is entitled to four hundred thirty-one (431) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 431 + 0 + 0 – 0 – 0 = 431 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination